Citation Nr: 0931756	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  07-05 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for service-connected degenerative changes of the first 
metacarpal phalangeal joint of the right thumb; status post 
injury with nontender scar, prior to November 18, 2008.

2.  Entitlement to a disability rating greater than 10 
percent for service-connected degenerative changes of the 
first metacarpal phalangeal joint of the right thumb; status 
post injury with nontender scar, from November 18, 2008.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from July 1979 to June 1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in St. Petersburg, Florida, which, in pertinent part, 
granted service connection for a scar of the right thumb, for 
which a noncompensable disability rating was assigned.  The 
Veteran expressed disagreement with the assigned disability 
rating and perfected a substantive appeal.

This matter was previously before the Board in June 2008, at 
which time it was remanded for additional development.

By rating action dated in February 2009, the RO determined 
that from November 18, 2008, the Veteran's right thumb 
disability was manifested by arthritic changes and awarded a 
10 percent disability rating for degenerative changes of the 
first metacarpal phalangeal joint of the right thumb; status 
post injury with nontender scar.  Absent a waiver, a claimant 
seeking a disability rating greater than assigned will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and that a claim remains in 
controversy where less than the maximum available benefits 
are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
Veteran has not withdrawn the appeal as to the issue of a 
disability rating greater than assigned, therefore, the issue 
remains in appellate status.


FINDING OF FACT

The Veteran's right thumb disability has been manifested by a 
0.1 centimeter by 1.5 centimeter scar with arthritic changes 
during the duration of the appellate period.



CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent disability rating, 
and not higher, for degenerative changes of the first 
metacarpal phalangeal joint of the right thumb; status post 
injury with nontender scar, prior to November 18, 2008, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.71a, 4.118, Diagnostic Codes 5010, 7805 
(2008).

2.  The criteria for a disability rating greater than 10 
percent for degenerative changes of the first metacarpal 
phalangeal joint of the right thumb; status post injury with 
nontender scar, from November 18, 2008, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.71a, 4.118, Diagnostic Codes 5010, 7805 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in March 2006, October 2006, and 
March 2007, the RO satisfied its duty to notify the Veteran 
under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.159(b) (2008).  Specifically, the RO notified 
the Veteran of: information and evidence necessary to 
substantiate the claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
Veteran was expected to provide.  In March 2007, the RO also 
notified the Veteran of the process by which initial 
disability ratings and effective dates are established. 
 Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.159(c) (2008).  Service treatment records have 
been associated with the claims file.  All identified and 
available treatment records have been secured.  The Veteran 
has been medically evaluated in conjunction with his claims.  
Thus, the duties to notify and assist have been met.

Increased disability ratings

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's scar of the right thumb was initially rated as 
noncompensable pursuant to Diagnostic Code 7805 which 
provides that a scar may be rated pursuant to the limitation 
of function of the affected part.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2008).

As the Veteran's scar affects the upper extremity, he may 
also be rated pursuant to Diagnostic Code 7801 which provides 
for scars, other than head, face, or neck, that are deep or 
that cause limitation of motion.  Pursuant to Diagnostic Code 
7801, scars that are not on the head, face, or neck, and that 
are deep or that cause limited motion, warrant a 10 percent 
disability rating for an area or areas exceeding six square 
inches (39 square centimeters).  The next higher 20 percent 
disability rating is warranted for an area or areas exceeding 
12 square inches (77 square centimeters).  38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2008).

Diagnostic Code 7802 which provides for scars, other than 
head, face, or neck, that are superficial and that do not 
cause limitation of motion.  Under Diagnostic Code 7802, a 10 
percent disability rating is warranted for scars that are not 
on the head, face, or neck, that are superficial and that do 
not cause limited motion in an area or areas of 144 square 
inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2008). 

A superficial scar which is unstable is rated 10 percent 
disabling.  See 38 C.F.R. § 4.118, Diagnostic Code 7803 
(2008).

The Board notes that during the pendency of the appeal, the 
rating schedule for evaluating scars was revised and amended.  
See 73 Fed. Reg. 54708-12 (Sept. 23, 2008).  The effective 
date of the revisions is October 23, 2008, and the revised 
criteria apply to all applications for benefits received by 
VA on or after that date.  Because the Veteran's claim was 
received prior to October 23, 2008, the revised criteria are 
not for application in his case.  The Board notes that the 
amendment allows for a Veteran to request a review of a scar 
disability under the revised criteria irrespective of whether 
the Veteran's disability has increased since the last review.  
Id.  No such request has been made. 

As noted above, during the pendency of this appeal, the RO 
determined that Veteran's right thumb disability was more 
appropriately rated under the criteria set forth in 
Diagnostic Code 5010, which provides for traumatic arthritis 
established by X-ray findings.  Traumatic arthritis is to be 
evaluated as degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be 
evaluated on the basis of limitation of motion of the 
specific joint or joints involved.  Diagnostic Code 5003.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, an evaluation of 10 percent is applied for each major 
joint or group of minor joints affected by limitation of 
motion.  These 10 percent evaluations are combined, not 
added, under Diagnostic Code 5003.

The diagnostic codes pertaining to impairment of the hand and 
fingers apply different disability ratings based upon whether 
the major or minor arm is affected.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5213 through 5230.  The diagnostic code 
applicable in this case, however, Diagnostic Code 5228, which 
pertains to limitation of motion of the thumb, applies the 
same rating for both the minor and major hand.

Under Diagnostic Code 5228, where there is limitation of 
motion of the thumb with a gap of less than one inch (2.5 
centimeters) between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers, a noncompensable 
rating is warranted.  With a gap of one to two inches (2.5 to 
5.1 centimeters) between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers, a 10 percent 
rating is warranted.  With a gap of more than two inches (5.1 
centimeters) between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers, a maximum 20 percent 
rating is warranted.  38 C.F.R. § 4.17a, Diagnostic Code 
5228.

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. § 
4.6 (2008).  It should also be noted that use of terminology 
such as severe by VA examiners and others, although an 
element to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2008). 

The Board also finds that because the Veteran complained of 
weakness of his right hand as a result of his service-
connected thumb disability, the diagnostic criteria 
pertaining to impairment of Muscle Group VIII and IX are 
applicable.  Diagnostic Code 5308 provides for a 0 percent 
rating for slight impairment of the muscles involved in 
extension of the wrist, fingers, and thumb, and abduction of 
the thumb. A 10 percent rating is warranted for a moderate 
impairment of the muscles involved in extension of the wrist, 
fingers, and thumb, and abduction of the thumb.   A 20 
percent rating is warranted for moderately severe impairment 
of the muscles involved in extension of the wrist, fingers, 
and thumb, and abduction of the thumb, and a maximum 30 
percent rating is warranted for severe impairment.  38 C.F.R. 
§ 4.73, DC 5308.  

Muscle Group IX includes those muscles responsible for strong 
grasping movements and are supplemented by the intrinsic 
muscles in delicate manipulative movements.  Muscles listed 
as part of this group include the thenar eminence; the short 
flexor, the opponens and the abductor and adductor of the 
thumb; the short flexor, the opponens and the abductor of the 
little finger; the four lumbricales; and the four dorsal and 
three palmar interossei.  A note to this code indicates that 
since the hand is so compact a structure that isolated muscle 
injuries are rare, being nearly always complicated with 
injuries of bones, joints, tendons, etc., injuries to Muscle 
Group IX should be rated on limitation of motion, with a 
minimum 10 percent rating.  38 C.F.R. § 4.73, DC 5309.

VA outpatient treatment records dated from June 2004 to March 
2006 show that Veteran was treated intermittently for 
reported right hand pain.

A VA examination report dated in July 2006 shows that the 
Veteran, who was right hand dominant, described a history of 
pain and weakness of the right thumb.  Physical examination 
revealed range of motion of the right thumb was from zero to 
60 degrees for the metacarpophalangeal joint, and from zero 
to 80 degrees for the interphalangeal joint.  There was no 
loss of motion with repetitive use, but there was pain with 
motion.  The examiner indicated that there was no ankylosis, 
deformity, or gap between the thumb pad and the tips of the 
fingers.  There was also no decreased strength for pushing, 
pulling, or twisting, and no decreased dexterity.  X-rays 
showed no evidence of fracture, dislocation, or subluxation.  
There was degenerative joint disease in the first 
metacarpophalangeal joint.  The examiner noted the scar on 
the right thumb was extremely small, and his effort in range 
of motion testing was sub-maximal.  The examiner also noted 
that there was no atrophy of intrinsic muscles, and pain 
could only be reproduced with pressure to the first 
metacarpophalangeal joint.

A VA examination report dated in November 2008 shows that the 
Veteran reported continued pain in the right thumb.  He could 
take over-the-counter medication for pain.  There was no 
history of neoplasm of the hand noted.  He described 
decreased strength in the right hand, but denied decreased 
dexterity in the right hand.  He added that he would 
experience flare-ups weekly, lasting one to two days.  This 
would be precipitated by squeezing objects, and would be 
alleviated by rest.

Examination of the right thumb revealed no gap between the 
right thumb pad and the fingers.  There was no objective 
evidence of pain, to include following repetitive motion of 
the right thumb.  There was no limitation of motion.  There 
was no ankylosis of any digit of the right hand.  The Veteran 
reported decreased dexterity for writing.  He was able to 
grasp a pen very loosely with the thumb tip and the side of 
the right index finger.  The Veteran had weakness on grasping 
and pulling against the examiner's hand.  X-rays of the right 
hand revealed no evidence of fracture or subluxation.  The 
osseous and soft tissues appeared normal.  X-rays showed 
minimal degenerative changes in the first metacarpal 
phalangeal joint.  The Veteran added that in the preceding 12 
month period, he experienced weakness and stiffness of the 
right thumb, which caused time lost from work as a sales 
clerk.  He added that he had been assigned light duty, was 
unable to lift heavy objects, and wore a right hand brace 
daily.

Physical examination of the right thumb scar showed that 
there was no skin breakdown.  The scar was located on the 
posterior surface and was barely visible on inspection.  It 
was thin appearing, thread like on the dorsum of the thumb 
oblique between the metacarpal phalangeal joint and the 
interphalangeal joint.  The scar measured 0.1 centimeters in 
width and 1.5 centimeters in length.  There was no 
tenderness, adherence to underlying tissue, soft tissue 
damage, skin ulceration, or breakdown over the scar.  There 
was no limitation of motion or loss of function.  The Veteran 
reported that the scar was painful.  The diagnosis was 
arthritis of the first metacarpal phalangeal joint of the 
right hand, and nontender scar, status post sutured 
laceration of the right thumb.

In light of the medical evidence of record, the Board has 
considered the potential application of Diagnostic Code 7805 
to the Veteran's right thumb disability.  In this regard, 
neither the VA examination in July 2006 or September 2008 has 
provided objective evidence of a limitation of function of 
the right thumb.  In July 2006, there was full range of 
motion, no loss of motion with repetitive use, no ankylosis, 
deformity, or gap between the thumb pad and the tips of the 
fingers.  Similarly, in September 2008, there was no 
limitation of motion, to include after repetitive use, and no 
ankylosis of any digit of the right hand.  Moreover, there 
was no evidence that the Veteran's right thumb disability 
resulted in a gap of one to two inches (2.5 to 5.1 
centimeters) between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers.  Accordingly, an 
increased rating of 10 percent under Diagnostic Code 5228 is 
not warranted.

Nevertheless, as the competent medical evidence of record has 
shown that the Veteran had degenerative joint disease in the 
first metacarpophalangeal joint as early as his VA 
examination in July 2006, and the Veteran has continued to 
describe experiencing pain of the right thumb over the entire 
course of this appeal, resolving all reasonable doubt in the 
Veteran's favor, the Board finds that an initial disability 
rating of 10 percent is warranted under Diagnostic Code 5010.  
However, the next higher disability rating of 20 percent is 
not warranted unless there has been limitation of motion of 
the thumb with a gap of more than two inches (5.1 
centimeters) between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers; or the thumb is 
unfavorably ankylosed.  This is clearly no evidence of such.

Additionally, in considering the effect of additional range 
of motion of the right thumb lost due to pain, fatigue, 
weakness, or lack of endurance following repetitive use, 
there is no credible evidence that any pain on use or during 
flare-ups, abnormal movement, fatigability, incoordination, 
or any other such factors results in the right thumb being 
limited in motion to the extent required for a higher rating.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Finally, the Board finds that the Veteran is not entitled to 
a higher rating under the diagnostic criteria pertaining to 
impairment of Muscle Group VIII or IX.  Diagnostic Code 5308 
provides for a 10 percent rating for a moderate impairment of 
the muscles involved in extension of the wrist, fingers, and 
thumb, and abduction of the thumb. 38 C.F.R. § 4.73, DC 5308.  
As the clinical evidence of record offers no indication that 
the Veteran has impaired extension of his right thumb, DC 
5308 cannot serve as a basis for an increased rating.

Similarly, because impairment of the muscles contemplated by 
DC 5309 is rated based upon limitation of motion, and there 
is in this case no evidence of limitation of motion, or of 
atrophy of the intrinsic muscles of the right hand, a 
compensable rating under DC 5309 is not warranted.

The Board has considered whether the Veteran would benefit 
for the application of alternate diagnostic code provisions 
with regard to the scar of the right thumb.  However, the 
evidence does not show that the Veteran's scar encompasses an 
area exceeding 12 square inches or 77 square centimeters.  
Accordingly, a disability rating in excess of 10 percent is 
not warranted pursuant to Diagnostic Codes 7801, 7802, 7803, 
or 7804.

The Board has considered whether a disability rating greater 
than 10 percent might be warranted for any period of time 
during the pendency of this appeal.  See Fenderson, 12 Vet. 
App. at 125-26; Hart, 21 Vet. App. 505.  However, the weight 
of the credible evidence demonstrates that a 10 percent 
disability rating but no more has been warranted since 
January 22, 2006, the effective date of service connection. 

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath, 1 Vet. App. at 593, including the 
provisions of 38 C.F.R. § 3.321(b)(1).  The Board finds that 
the evidence of record does not present "an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  In this case, there has been no assertion or 
showing by the appellant that his right thumb disability has 
necessitated frequent periods of hospitalization or that this 
disability alone has interfered with his employability.  
Although it can be argued that the service-connected right 
thumb disability has made it difficult to undertake all tasks 
associated with the Veteran's employment, any such impairment 
is already contemplated by the applicable schedular criteria.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired).  In the absence of the 
factors set forth above, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 


ORDER

An initial 10 percent disability rating, and not higher, for 
degenerative changes of the first metacarpal phalangeal joint 
of the right thumb; status post injury with nontender scar, 
prior to November 18, 2008, is granted.

A disability rating greater than 10 percent for degenerative 
changes of the first metacarpal phalangeal joint of the right 
thumb; status post injury with nontender scar, from November 
18, 2008, is denied.



____________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


